Citation Nr: 1613698	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee (excluding a period of a temporary 100 percent rating based on surgery and convalescence from July 23, 2009 to September 1, 2009). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, continued the 10 percent rating for left knee DJD and denied a claim to reopen a claim of entitlement to service connection for obstructive sleep apnea.

By way of an October 2009 rating decision, the RO assigned a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence of the left knee from July 23, 2009 (38 C.F.R. § 4.30).  The 10 percent rating was continued thereafter from September 1, 2009.

In a September 2015 supplemental statement of the case (SSOC), the RO reopened the claim of entitlement to service connection for obstructive sleep apnea, but on appeal the question whether the claim should be reopened is a determination the Board is required to address in the first instance.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The claim is indicated above on the title page as a petition to reopen.

In February 2016, the Veteran presented testimony at a Central Office hearing in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating in excess of 10 percent for DJD of the left knee (excluding a period of a temporary 100 percent rating based on surgery and convalescence from July 23, 2009 to September 1, 2009) and entitlement to service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2008, the RO denied the Veteran's claim for service connection for obstructive sleep apnea.  The Veteran did not appeal. 

2.  Evidence relevant to the Veteran's claim received since the April 2008 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 2008 rating decision denying a claim of service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. 	          §§ 20.302, 20.1103 (2015). 
2.  Evidence received since April 2008 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should address whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In this case, the Veteran initially filed for service connection in February 2008.  In an April 2008 rating decision, the Veteran was denied service connection for obstructive sleep apnea; the Veteran was informed of that decision in a May 2008 letter.  The Veteran did not submit a notice of disagreement or new and material evidence regarding his sleep apnea claim within one year of his notification of the denial of this claim in April 2008.  

As no new and material evidence was received within the appeal period, following the April 2008 rating decision and the notification of that decision in the May 2008 letter, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As no notice of disagreement was received within the appeal period following the May 2008 notification letter, the April 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Therefore, new and material evidence is required to reopen the claim of obstructive service connection.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the April 2008 rating decision, the Veteran was denied service connection for obstructive sleep apnea because it was determined that there had been no evidence submitted to show that the Veteran had been diagnosed with obstructive sleep apnea linked to his military service.  The RO noted that a diagnosis of obstructive sleep apnea required confirmation by a sleep study.  Service connection for obstructive sleep apnea was denied because the medical evidence of record failed to show that such disability had been clinically diagnosed.

With the above rationale for denial in mind, the Board turns to the evidence submitted since the April 2008 rating decision.  First, a January 2009 VA treatment record reflects a diagnosis of obstructive sleep apnea.  The Veteran has also submitted several statements in support of his claim for service connection for obstructive sleep apnea, to include April 2008, September 2009, and April 2010 statements regarding his difficulty breathing and snoring at night, a history of sleepiness during the day, and additional symptoms he experienced in service.  Additionally, the Veteran provided testimony at his February 2016 Board hearing and subsequently, submitted a lay statement by his wife in support of his claim.  Lastly, the Veteran has raised an alternative theory of entitlement, arguing that his current obstructive sleep apnea is secondary to his service-connected hypertension.  The Board notes, however, that mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470   (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).

Nevertheless, the additional evidence received constitutes new and material evidence, as it relates directly to whether the Veteran has obstructive sleep apnea that is related to service.  Given the Veteran's current diagnosis of obstructive sleep apnea and his most recent contentions, the evidence now raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R.    § 3.156(a) have been met and this claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for obstructive sleep apnea is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regards to the Veteran's claim for entitlement to service connection obstructive sleep apnea, to include as secondary to service-connected hypertension, the Board acknowledges that the Veteran has not been afforded a VA examination.  The current treatment records show a diagnosis of obstructive sleep apnea and treatment, and the Veteran has provided competent lay statements, to include a lay statement from his wife, of certain symptoms beginning in service.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim.  These considerations satisfy the "low threshold" for obtaining an examination under VA's duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to VA medical examinations in connection with the Veteran's claim of service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension, has been satisfied.  The Board further notes that an opinion in regards to whether the Veteran's sleep apnea is secondary to his service-connected hypertension must also be provided.

With regards to the Veteran's claim for entitlement to an increased rating in excess of 10 percent for DJD of the left knee, the Board finds that a new VA examination is necessary.  The Veteran has not been afforded a VA examination since a September 2009 evaluation.  Statements made by the Veteran during his February 2016 Board hearing indicate that the record does not accurately reflect the current severity of the Veteran's DJD of the left knee.  Specifically, the Veteran testified that his DJD of the left knee has worsened.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected DJD of the left knee is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Lastly, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.             § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until the records are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current obstructive sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to service. 
In providing this opinion, the examiner must consider the Veteran's and his wife's lay statements regarding his history of sleep apnea symptoms, even if such symptoms are not documented in his service treatment records.  

If the examiner does not find that the sleep apnea is directly related to the Veteran's military service, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is either caused or aggravated by service-connected hypertension.  If the examiner determines that hypertension aggravated the sleep apnea, the examiner must attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the hypertension.

In providing this opinion, the examiner must address the medical articles submitted by the Veteran suggesting a relationship between sleep apnea and hypertension.

A complete rationale for all opinions is required.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and it should be explained WHY the opinion cannot be provided without resorting to mere speculation.

3. Arrange for the Veteran to undergo a VA joints examination with an appropriate examiner (preferably a physician) to determine the current severity of his service-connected DJD of the left knee.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The examiner must review the claims file.  All necessary special studies or tests must be accomplished.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


